Citation Nr: 0334760	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-19 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim seeking service connection for 
chronic bronchitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant has verified active service in the U.S. Army 
from February 8 to October 3, 1957.  From approximately May 
1954 to February 1957, he also served in the U.S. Marine 
Corps Reserve: this did not include any active service and 
was credible only for pay purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating determination by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board denied the current attempt to reopen this claim in 
an appellate decision entered on October 15, 2002.  This 
decision was appealed to the U. S. Court of Appeals for 
Veterans Claims (Court).  By Order dated July 14, 2003, the 
Court granted a Joint Motion of the parties, vacated the 
Board's decision of October 15, 2002, and remanded the matter 
for action consistent with the Joint Motion.  The Court did 
not retain jurisdiction over this matter.  


REMAND

The appellant's representative has argued, and a review of 
the evidence discloses, that the notification requirements 
set forth at 38 U.S.C.A. § 5103(a) and clarified in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) have not been 
fully satisfied in this case.  

The Board also notes that in an August 2003 letter, the Board 
informed the veteran that he would be afforded a 90-day 
period in which to submit additional evidence and argument.  
In a written response received later in August 2003, the 
veteran stated that he was enclosing additional argument 
and/or evidence in support of his appeal, and that he might 
submit additional material before the expiration of the 90 
day-period; however, no such additional evidence or argument 
was received with the August 2003, written communication, nor 
has any been received subsequently.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a).  This 
letter should also inform the appellant 
that any information and evidence 
submitted in response to the letter must 
be received by the RO within one year of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate evidentiary 
development has been completed, the RO 
should review all of the relevant 
evidence and readjudicate the current 
attempt to reopen the previously denied 
claim seeking service connection for 
chronic bronchitis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




